ALLOWANCE

Preliminary amendments
The preliminary amendment filed 05/20/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 11-21 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a motor vehicle light with a flat light guide, decoupling structures for light arranged on the front side of the flat light guide, a light source arranged to output light into an end face of the flat light guide, a graphic arranged on the rear side of the light guide, the graphic providing a different reflectivity or colors, wherein the decoupling structures and the graphic have the same graphic pattern and are oriented in relation to one another as specifically called for the claimed combinations.

However Sahlin et al. fails to disclose a graph arranged on the rear side of the flat light guide, wherein the graphic is constructed from regions with different degrees of reflectivity or colors, and wherein the decoupling structures and the graphic have the same graphical pattern and are oriented in relation to one another as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Sahlin et al. reference in the manner required by the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 20210041078) teaches a flat light guide, edge surface for incident light, reflective surface and corresponding emission surface with a diffusive optical element on the emission surface. Peeters et al. (US 2020/0041885) teaches a light guide with a plurality of different light sources on the edge of the light guide. Iordache et al. (US 2016/0231493) teaches a light guide in the shape of a graphic with a front emission member. Tsuzuki et al. (US 2014/0093666) teaches front optical elements in a specific shape intended to show off a graphic. .

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896